PER CURIAM: *
IT IS ORDERED that the joint motion of the parties to allow the appeal to stand and enter an order reversing the Final Judgment entered on June 27, 2003, and the Amended Final Judgment entered on August 7, 2003 is GRANTED.
IT IS FURTHER ORDERED that the joint motion of the parties for the Court to render a take nothing judgment for Appellees is GRANTED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.